Citation Nr: 1755252	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-47 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from January 1954 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Symptoms of right ear hearing loss have been continuous since active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for right ear hearing loss.  He filed his service connection claim in August 2013.  He reported being exposed to excessive noise during his active service.  He testified that he was exposed to aircraft engine noises while performing his duties in aircraft maintenance and while being aboard aircraft, which he believes resulted in his right ear hearing loss.  He further testified that he was not supplied hearing protection.  Finally, he testified that he noticed his right ear hearing loss after his separation from service.  The Board notes that the Veteran has been granted service connection for left ear hearing loss and tinnitus by an August 2016 rating decision.

The Veteran's service treatment records (STRs) from his active service do not contain audiological test results.  The Veteran testified that after his active service, his civilian world did not involve noise exposure.  His STRs from his reserve service in the Air National Guard show that he had right ear hearing loss for VA purposes by July 1973.

In August 2016, the Veteran was afforded a VA examination.  Audiological testing showed the Veteran had right ear hearing loss for VA purposes.

In January 2017, the Veteran's physician Dr. Larry R. Thomas, after reviewing the Veteran's STRs, reported that the Veteran developed right ear hearing loss after his left ear hearing loss.  Dr. Thomas felt that it seemed reasonable that his right ear hearing loss was due to his active service just as his left ear hearing loss and tinnitus.

VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Thus, the criteria for service connection may be substantiated by credible lay testimony establishing continuity of symptomatology.

Here, the Veteran served on active duty in the Air Force.  The Veteran credibly and competently reported perceiving a decrease in right ear hearing acuity since just after his separation from service in 1957 due to airplane noise exposure.  Audiological testing showed right ear hearing loss for VA purposes on the first post-service testing, in July 1973.  His physician Dr. Smith opined that his right ear hearing loss was due to his active service, just as his left ear hearing loss and tinnitus were found to be.

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for right ear hearing loss are considered to have been met, and service connection is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


